Citation Nr: 1746557	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  12-20 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for migraines.  

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hidradentitis suppurativa; folliculitis; urinary tract infections and vaginal infections (claimed as vaginal issues and problems).

4.  Entitlement to service connection for bilateral shin splints.

5.  Entitlement to service connection for blisters of the bilateral feet.

6.  Entitlement to service connection for retropatellar pain syndrome of the bilateral knees.

7.  Entitlement to service connection for hyperopic astigmatism and mixed astigmatism.

8.  Entitlement to service connection for a right forearm burn scar.

9.  Entitlement to service connection for gastric bypass with residual hernias (also claimed as abdominal problems).


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has been added to the record since issuance of the December 2015 Supplemental Statement of the Case (SSOC), and has been considered pursuant to the Veteran's waiver of initial Agency of Original Jurisdiction (AOJ) review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2016). 

The issue regarding service connection for migraines is decided below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  

FINDING OF FACT

Migraines are related to active duty.  


CONCLUSION OF LAW

Migraines were incurred during active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that she incurred migraines during active duty.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

To establish direct service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.    

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as neurological disability, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, a service connection finding is warranted for migraines.    

First, the evidence establishes that the Veteran has had a migraine disability during the appeal period.  A July 2007 VA compensation examination report notes this disorder as a diagnosis.  Second, an August 1983 service treatment record (STR) notes the Veteran's complaint of "frequent severe headaches[.]"  Third, in the only medical opinion of record to address this claim, the July 2007 VA examiner linked migraines to service, in particular to sexual assault during service.  The examiner stated that the Veteran "has had migraine headaches since October 1980 with her history of precipitating factor of sexual and emotional abuse while in the military.  Her headaches persist today and she is under the care of a neurologist[.]"  

For purposes of this analysis, the Board finds that the claimed assault as likely as not occurred during service inasmuch as, in granting service connection for major depressive disorder with anxiety, the RO recognized that the assault as likely as not occurred during service.  See Alemany and Gilbert, both supra.  Based on this finding, and on the July 2007 VA examiner's finding, service connection for migraines is warranted.    

The Board cannot find that a preponderance of the evidence is against the claim to service connection.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     


ORDER

Entitlement to service connection for migraines is granted.  


REMAND

A remand is warranted for the issues remaining on appeal.  

First, the record documents that the Veteran receives disability benefits from the Social Security Administration (SSA).  The AOJ should attempt to include in the claims file any outstanding SSA records pertaining to a disability benefits application, to include any decisions rendered.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Second, the Veteran should be provided VA compensation examinations into her claims.  She previously underwent VA examinations for these claims.  But the exams were conducted over 10 years ago in July 2007 (the Veteran last underwent VA psychiatric examination in May 2009).  As a substantial amount of evidence has been included in the record since then, new exams are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any outstanding VA treatment records. 

2.  Request from SSA relevant information to include a copy of any decision awarding benefits and copies of any medical records upon which SSA based its decision.  If the requested records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

3.  After the foregoing development has been completed, schedule the Veteran for VA examinations to determine the nature and etiology of her claimed disorders (PTSD, hidradentitis suppurativa, folliculitis, urinary tract infections, vaginal infections, bilateral shin splints, blisters of the bilateral feet, retropatellar pain syndrome of the bilateral knees, hyperopic astigmatism and mixed astigmatism, right forearm burn scar, and gastric bypass with residual hernias).  The examiners should review the claims folder and then respond to the following questions.

(a) Does the Veteran now have the disorders at issue here or has she, at any time during the appeal period, been diagnosed with the disabilities at issue here (i.e., PTSD, hidradentitis suppurativa, folliculitis, urinary tract infections, vaginal infections, bilateral shin splints, blisters of the bilateral feet, retropatellar pain syndrome of the bilateral knees, hyperopic astigmatism and mixed astigmatism, right forearm burn scar, and gastric bypass with residual hernias)?

(b) If so, is it at least as likely as not (i.e., probability of 50 percent or higher) that any disorder at issue is related to an in-service disease, event, or injury?

In addressing this question, please discuss the STRs of record which note that during service the Veteran complained of, or was treated for, the disorders at issue here.  With regard to PTSD, please also note that, in finding service connection for depression, anxiety, and migraines, VA has recognized that a  claimed sexual assault as likely as not occurred during active duty.  

(c) If the answer to (b) is negative, is it at least as likely as not that any disorder at issue is proximately due to or the result of service-connected disability? 

(d) If the answers to (b) and (c) are negative, is it at least as likely as not that any disorder at issue here is aggravated (i.e., worsened beyond the natural progress) by service-connected disability?  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder(s). 

In answering (c) or (d), please address the Veteran's assertion that certain of her problems are due to service-connected psychiatric disability.  

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims should be readjudicated.  All evidence received since the December 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


